[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Warren County Court of Common Pleas adjudicating defendant-appellant, Paula Caddo, to be a sexual predator.1
The assignment of error is overruled for the reason that there is clear and convincing evidence in the record to support the trial court's determination that appellant is a sexual predator.  See R.C.2950.09(B)(1)-(3); State v. Boshko (2000), 139 Ohio App.3d 827.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Stephen W. Powell, Judge, and Anthony Valen, Judge, concur.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.